Order affirmed, without costs, in the following memorandum: The order appealed from should be affirmed on the opinion at the Appellate Division. We would only add that the subjection of the board to certain legislative action, such as the Taylor Law, does not derogate its basic administrative control over the court system, but, rather, only requires the board to be subject to certain reasonable limitations in the exercise of this power. It may be that some future legislative action would so deeply cut at the basic fibre of administrative power as to be violative of section 28 of article VI of the Constitution. The application of the Taylor Law, however, is not such a case.
Concur: Judges Burke, Scileppi, Bergan and Jasen. Judge Breitel concurs solely upon the opinion at the Appellate Division. Taking no part: Chief Judge Fuld and Judge G-ibson.